CHRISTIAN, J.
The offense is driving an automobile on a public road while intoxicated; the punishment, a fine of $50 and confinement in jail for ten days.
The conviction is for a felony. No sentence appears in the record. In the absence of a sentence, this court is without jurisdiction upon appeal. Nicholson v. State, Í10 Tex. Cr. R. 112, 7 S.W.(2d) 1075.
The appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.